             Case 4:19-cv-07966-JST Document 62 Filed 01/27/21 Page 1 of 5




       Steven L. Weinstein
  1
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, CA 94602
  3    Tel: (510) 336-2181
  4    Patrick H. Peluso
       ppeluso@woodrowpeluso.com*
  5    Taylor T. Smith
       tsmith@woodrowpeluso.com*
  6    WOODROW & PELUSO, LLC
       3900 East Mexico Ave., Suite 300
  7    Denver, Colorado 80210
       Telephone: (720) 213-0675
  8    Facsimile: (303) 927-0809
  9    *Pro Hac Vice
 10    Attorneys for Plaintiff and the Classes
 11                                UNITED STATES DISTRICT COURT
 12                              NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
 13
1.
2.14    ABANTE ROOTER and PLUMBING, 6.                       Case No. 4:19-cv-07966-JST
        INC., individually and on behalf of all others
 15     similarly situated,                                     STIPULATION FOR LEAVE TO FILE
                                                                SUPPLEMENTAL BRIEFING
3.16                           Plaintiff,                       REGARDING PLAINTIFF’S
                                                                REQUEST TO CONDUCT
4.17    v.                                                      JURISDICTIONAL DISCOVERY
5.18    UNLOCKED BUSINESS STRATEGIES,                           Judge: Hon. Jon S. Tigar
        INC. a New York corporation, THOMAS R.                  Courtroom: 6, 2nd Floor
 19     COSTA, an individual, and MERCHANT
        INDUSTRY, LLC d/b/a SWIPE4FREE, a
 20     New York limited liability company,
 21                            Defendants.
 22
 23
              Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and Defendant
 24
       Merchant Industry, LLC d/b/a Swipe4Free (“Defendant” or “Merchant Industry”), by and through
 25
       their respective counsel, hereby stipulate as follows:
 26
              1.       On September 18, 2020, Defendant Merchant Industry filed its Motion to Dismiss
 27
 28    STIPULATION REGARDING                             1
       SUPPLEMENTAL BRIEFING
           Case 4:19-cv-07966-JST Document 62 Filed 01/27/21 Page 2 of 5




1    pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(2) (the “Motion”). (Dkt. 50.)
2           2.      On October 9, 2020, Plaintiff filed its response in opposition (dkt. 53), which also
3    requested leave to conduct jurisdictional discovery.
4           3.      Merchant Industry filed its reply on October 16, 2020. (Dkt. 54.)
5           4.      On December 18, 2020, at 2:00 p.m., counsel for both parties appeared, via Zoom
6    videoconference, for a hearing on the Motion.
7           5.      The decision to grant a party leave to file a supplemental brief is within the Court’s
8    discretion. See Rischer v. Banlavoura I, Inc., No. CV963886SJORNBX, 2011 WL 13268007, at
9    *3 (C.D. Cal. Apr. 4, 2011) (“Allowance or denial of leave to file a supplemental brief is
10   addressed to the sound discretion of the District Court.”).
11          6.      Here, Plaintiff requests leave to file a supplemental brief (attached hereto as Ex. 1)
12   to raise newly discovered facts in support of its request for jurisdictional discovery. If the Court
13   grants Plaintiff’s request, Merchant Industry requests leave to file a response to Plaintiff’s
14   supplemental brief within seven (7) days following the Court’s granting of this stipulation.
15          7.      In its motion and at the hearing, Merchant Industry has continued to assert that no
16   contract or agency relationship exists between itself and the other defendants sufficient to
17   establish personal jurisdiction, and that the other defendants had no authorization whatsoever to
18   act on behalf of Merchant Industry. Merchant Industry has maintained that any purported agency
19   relationship between UBS and itself is unauthorized and that it did not authorize UBS to use its
20   marketing materials, some of which UBS and/or Costa created themselves.
21          8.      On December 11, 2020, Plaintiff issued a subpoena to produce documents and
22   information directed to MLL Marketing, Inc. (“MLL”), which had been identified by counsel for
23   Defendants Unlocked Business Strategies, Inc. (“UBS”) and Thomas Costa (“Costa”) as having
24   had a direct agreement with Merchant Industry.
25          9.      On January 15, 2021, MLL responded to Plaintiff’s subpoena for documents and
26   produced a series of emails, drafts of contracts, Merchant Industry marketing materials, and other
27
28   STIPULATION REGARDING                             2
     SUPPLEMENTAL BRIEFING
           Case 4:19-cv-07966-JST Document 62 Filed 01/27/21 Page 3 of 5




1    documents.
2           10.     Plaintiff asserts that the documents produced reveal that, contrary to Merchant
3    Industry’s repeated representation, a legal relationship between Merchant Industry, Thomas
4    Costa, UBS, and other their third parties, including MLL, Gurland Corp., and Leonid Levit indeed
5    existed. Indeed, Plaintiff asserts that the materials show that Merchant Industry has had repeated
6    communications with Thomas Costa and UBS. Moreover, and contrary to Merchant Industry’s
7    assertions, Plaintiff asserts that it appears likely that marketing materials that were used to solicit
8    Plaintiff came directly from Merchant Industry. While no written contract has yet to be produced
9    or identified in discovery, Plaintiff asserts that the draft, unsigned agreement, based on the emails
10   produced in response to subpoena, further evidences a relationship between Merchant Industry
11   and UBS.
12          11.     Merchant Industry asserts that the evidence produced in response to multiple
13   subpoenas proves the point made by Merchant Industry in legal briefing and at oral argument:
14   there is no legal relationship between Merchant Industry and any Defendant or agent of any
15   Defendant. There was never the requisite acceptance for the formation of a contract; there was
16   only an abandoned draft agreement. The actions of UBS and Costa were unauthorized and
17   tantamount to trademark infringement.
18          12.     Plaintiff asserts that these newly discovered facts provide additional support to
19   Plaintiff’s request for leave to conduct jurisdictional discovery. Therefore, Plaintiff respectfully
20   requests that the Court grant this stipulation and permit Plaintiff to file the supplemental brief
21   attached hereto as Exhibit 1. Merchant Industry asserts that further briefing will be a waste of
22   time, and in fact the newly discovered facts actually provide further evidence that there is not and
23   never was any contract between Merchant Industry and any Defendant or agent of any Defendant.
24   However, if the Court grants the Plaintiff permission to file a supplemental brief, then Merchant
25   Industry should also have an opportunity for further briefing.
26          13.     Thus, if the Court grants Plaintiff’s request, Merchant Industry requests leave to
27
28   STIPULATION REGARDING                              3
     SUPPLEMENTAL BRIEFING
           Case 4:19-cv-07966-JST Document 62 Filed 01/27/21 Page 4 of 5




1    file a response to Plaintiff’s supplemental brief within seven days of the Court’s decision to grant
2    this stipulation.
3            NOW THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and
4    Defendant, through their respective counsel and subject to approval of this Court, that:
5            1. Plaintiff shall be permitted to file its supplemental brief (attached hereto as Ex. 1); and
6            2. Defendant shall file a response to Plaintiff’s supplemental brief within seven (7) days
7                   of the Court’s granting of this stipulation.
8            For the foregoing reasons, the Parties respectfully request that the Court grant this
9    stipulation.
10
11   Date: January 27, 2021                            ABANTE ROOTER AND PLUMBING, INC.,
                                                       individually and on behalf of all others similarly
12                                                     situated,
13                                                     /s/ Taylor T. Smith
14                                                     One of Plaintiff’s Attorneys

15                                                     Steven L. Weinstein
                                                       steveattorney@comcast.net
16                                                     P.O. Box 27414
                                                       Oakland, CA 94602
17                                                     Tel: (510) 336-2181
18
                                                       Patrick H. Peluso
19                                                     ppeluso@woodrowpeluso.com*
                                                       Taylor T. Smith
20                                                     tsmith@woodrowpeluso.com*
                                                       Woodrow & Peluso, LLC
21                                                     3900 East Mexico Ave., Suite 300
22                                                     Denver, Colorado 80210
                                                       Telephone: (720) 213-0675
23                                                     Facsimile: (303) 927-0809

24                                                     Attorneys for Plaintiff and the Class
25
26
     Dated: January 27, 2021                           MERCHANT INDUSTRY, LLC,
27
28   STIPULATION REGARDING                                 4
     SUPPLEMENTAL BRIEFING
           Case 4:19-cv-07966-JST Document 62 Filed 01/27/21 Page 5 of 5




1
                                                 By: /s/ Karl S. Kronenberger
2                                                        One of Defendant’s Attorneys

3                                                Karl Stephen Kronenberger
                                                 Kronenberger Rosenfeld, LLP
4                                                150 Post Street
5                                                Suite 520
                                                 San Francisco, CA 94108
6                                                415-955-1155
                                                 Fax: 415-955-1158
7                                                Email: karl@KRInternetlaw.com
8                                                Attorneys for Defendant
9
10
11
12
13
14
15
                                     CERTIFICATE OF SERVICE
16
            The undersigned hereby certifies that a true and correct copy of the above titled document
17
     was served upon counsel of record by filing such papers via the Court’s ECF system on January
18
     27, 2021.
19
                                                 /s/ Taylor T. Smith
20
21
22
23
24
25
26
27
28   STIPULATION REGARDING                           5
     SUPPLEMENTAL BRIEFING
